DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Species I, claims 16-18 and 24-34  in the reply filed on 24 July 2022 is acknowledged.
Claims 19-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 July 2022.

Claim Rejections - 35 USC § 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-18 and 24-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation “an alkali/alkaline-earth ratio”. The claim does not define if the alkali/alkaline-earth ratio is the total amount of alkali cations to the total amount of alkaline-earth cations, the total amount of alkali oxides to the total amount of alkaline-earth oxides, or the total amount of Na2O+K2O to the total amount of MgO+CaO. This renders the claim indefinite.
Claim 31 recites the limitation “an alkali/alkaline-earth ratio”. The claim does not define if the alkali/alkaline-earth ratio is the total amount of alkali cations to the total amount of alkaline-earth cations, the total amount of alkali oxides to the total amount of alkaline-earth oxides, or the total amount of Na2O+K2O to the total amount of MgO+CaO. This renders the claim indefinite.
Claim 35 recites the limitation “an alkali/alkaline-earth ratio”. The claim does not define if the alkali/alkaline-earth ratio is the total amount of alkali cations to the total amount of alkaline-earth cations, the total amount of alkali oxides to the total amount of alkaline-earth oxides, or the total amount of Na2O+K2O to the total amount of MgO+CaO. This renders the claim indefinite.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 16 recites the broad recitation “0 to 2 wt% total iron expressed as Fe2O3”, in line 6, and the claim also recites “0.005 to 1 wt% total iron expressed as Fe2O3”, in line 21  which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Specifically, if the first batch material comprises a required amount of Fe2O3 in the range of 0.005 to 1 wt%, yet the composition of the mineral wool fibers does not require Fe2O3. 

Additionally, claim 35 recites the broad recitation “0 to 2 wt% total iron expressed as Fe2O3”, in line 6, and the claim also recites “0.005 to 1 wt% total iron expressed as Fe2O3”, in line 21  which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Specifically, if the first batch material comprises a required amount of Fe2O3 in the range of 0.005 to 1 wt%, yet the composition of the mineral wool fibers does not require Fe2O3. 

Claim Rejections - 35 USC § 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17 fails to further limit the elected claim limitations of claim 16.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-18 and 24-35 are rejected under 35 U.S.C. § 103 as being unpatentable over Otaki et al., United States Patent Application Publication US 2004/0014586 A1.
Otaki et al. teach a method for making a glass fiber. See Abstract and the entire specification, specifically, paragraphs [0004]-[0017]. Otaki et al. teach the method of making a glass fiber where the glass melt is batched by using glass plate cullet, bottle cullet, cathode ray tubes of televisions and computer displays, and other cullet. See paragraphs [0006]-[0007] and [0010]. Otaki et al. teach that the glass fiber has a composition comprising the following composition in terms of weight percentages: 45-75% of SiO2, 1-6% of Al2O3, 0-4% of MgO, 0-15% of CaO, 0-6% of B2O3, 0.1-10% of BaO, 0.1-25% of SrO, 5-17% of Na2O, 0.5-10% of K2O, and 0-3.5% of Fe2O3. See paragraphs [0008] and [0018]-[0028]. Otaki et al. teach that the glass is melted in a melting furnace, the glass undergoes fining, and that the glass is fiberizing the glass using fiber forming equipment. See paragraph [0011].  Otaki et al. teach that the raw materials may be all cullet or cullet compounded with other batch materials such as feldspar, dolomite, soda ash, borax, etc. See paragraph [0030]. Otaki et al. teach the cullet can be from various materials such as cathode ray tubes, plate glass, bottle cullet, cullet from tableware, and art glass. See paragraph [0030]. Otaki et al. teach that the fiber glass batch uses a compounding method using the cullet source materials and batch materials. Otaki et al. teach that the fiber is made by a centrifugal method or flame method. See paragraph [0033].  
Otaki et al. fail to teach the composition of the batch materials in the terms of weight percentages. 
The claims would have been obvious because a particular known technique of calculating the resultant composition from multiple batch components which includes different cullets and batch materials was recognized as part of the ordinary capabilities of one skilled in the art. See MPEP 2143(I)(E).
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Otaki et al. et al. overlap the instantly claimed ranges of the glass fiber composition and Otaki et al. teach a method of making a glass fiber using various cullets and batch materials. Therefore, the glass fiber composition and method of making the glass fiber from cullet are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

Conclusion
The additional references cited on the 892 have been cited as art of interest since they are considered to be cumulative to or less than the art relied upon in the rejections above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



EAB
19 November 2022